11/09/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 21-0003


                                         PR 21-0003


 IN RE PETITION OF JOHN HOLMES CECIL JR.
 TO SUBMIT LATE APPLICATION TO TAKE THE                                 ORDER
 BAR EXAM



        John Holmes Cecil Jr. has filed a petition for leave to submit a late application to
take the Montana Bar Examination administered in February 2022. Cecil's petition
establishes good cause for the request. Cecil must also comply with all other applicable
Rules of Admission, including character and fitness certification, in sufficient time to
ultimately be able to sit for the examination. Therefore,
        IT IS HEREBY ORDERED that the petition of John Holmes Cecil Jr. for leave to
submit a late application to take the Montana Bar Examination in February 2022 is
GRANTED, subject to completion of all exam prerequisites followed by attending the
Montana Law Seminar. The application should be submitted no later than November 15,
2021.
        The Clerk shall provide copies of this order to the Petitioner and to the Administrator
of the Board of Bar Examiners at the State Bar of Montana.
        DATED this        day of November, 2021.




                                                             Chief Justice

            FILED
             NOV 0 9 2021
           Bowen Greenwood
         Clerk of Supreme Court
            State of Montana
    I




   JL,
Justices